Citation Nr: 1733849	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-26 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 9, 2013, in excess of 70 percent from September 9, 2013 to March 15, 2017, and 100 percent thereafter.

2.  Entitlement to a compensable rating for bilateral hearing loss prior to March 6, 2017, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to January 1985.  This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeals for PTSD and bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for the above claims via a July 2017 correspondence from his attorney.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the above claims and they are dismissed.


ORDER

The appeals for PTSD and bilateral hearing loss are dismissed.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


